03/09/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0242
                    Supreme Court No. DA 20-0242



STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JOURNEY RYDER JOHN WIENKE,

             Defendant and Appellant.



                                       ORDER


      Counsel for Appellant has filed an unopposed motion for leave to file an out-

of-time motion to extend the deadline for filing of the Reply Brief in this matter.

Wienke’s reply was originally due on March 3, 2022. The State does not oppose

Wienke’s motion.

      THEREFORE, no good cause appearing otherwise, Wienke’s Motion is

GRANTED. Counsel for Wienke shall prepare and file the Reply Brief in this

matter on or before April 3, 2022. No additional requests for extension shall be

granted.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               March 9 2022